United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Osawatomie, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1281
Issued: February 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2010 appellant, through her representative, filed a timely appeal from an
October 28, 2009 merit decision of the Office of Workers’ Compensation Programs denying her
claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than seven percent permanent impairment of the
right lower extremity.
FACTUAL HISTORY
On January 28, 2006 appellant, then a 42-year-old mail carrier, filed a claim alleging that
she twisted her right knee on that date when she fell over bricks. The Office accepted the claim
for a tear of the right anterior cruciate ligament (ACL) and authorized surgery to repair the tear.
By decision dated October 10, 2006, the Office granted appellant a schedule award for
seven percent permanent impairment of the right lower extremity.

On May 14, 2007 the Office accepted that appellant sustained a recurrence of a medical
condition. On June 20, 2007 she underwent an arthroscopy of the right knee and excision of a
ganglion cyst. The Office expanded acceptance of appellant’s claim to include a benign
neoplasm of connective and other soft issue of the right leg.
On October 30, 2007 appellant filed a claim for an increased schedule award. She
submitted an impairment evaluation dated November 19, 2007 from Dr. Everett J. Wilkinson, Jr.,
an osteopath. Dr. Wilkinson found that, pursuant to the fourth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),1 appellant
had seven percent right lower extremity impairment.
In a decision dated March 21, 2008, the Office denied appellant’s claim for an increased
schedule award. It noted that she had previously received an award for seven percent right upper
extremity impairment and that, consequently, Dr. Wilkinson’s report did not show that she was
entitled to an increased schedule award.
Appellant submitted numerous requests for reconsideration. In decisions dated May 8,
July 30 and October 2, 2008 and February 2 and June 26, 2009, the Office denied modification
of its finding that she was not entitled to an increased schedule award.
In an impairment evaluation dated September 11, 2009, Dr. Wilkinson related that
appellant had continued pain and swelling of the right knee and “subjective and objective signs
of instability.” He noted that Cybex testing showed that she had significant knee impairment.2
Referring to the fifth edition of the A.M.A., Guides,3 Dr. Wilkinson found that she had 2 percent
disability due to pain according to Table 18-3 on page 575 and 12 percent impairment due to loss
of muscle strength pursuant to Table 17-6 on page 532. He further found that appellant had
5 percent impairment due to 1.5 centimeters of muscle atrophy according to Table 17-6 on
page 530. Dr. Wilkinson added the impairment findings to find a total right lower extremity
impairment of 19 percent.
By letter received September 24, 2009, appellant requested reconsideration. She related
that she believed that she had “more disability than after the first surgery.”
On October 1, 2009 an Office medical adviser reviewed the evidence. He noted that the
Office now utilized the sixth edition of the A.M.A., Guides4 for impairment determinations. The
Office medical adviser found that Dr. Wilkinson’s report was insufficient to modify the Office’s
prior right lower extremity determination.

1

A.M.A., Guides (4th ed. 1993).

2

On April 3, 2009 appellant had a Cybex test done by a physical therapist. The physical therapist measured
range of motion and girth and performed isometric testing.
3

A.M.A., Guides (5th ed. 2001).

4

Id. (6th ed. 2009).

2

By decision dated October 28, 2009, the Office denied modification of its prior merit
decision.
On appeal appellant maintains that she has more than seven percent impairment. She
noted that she could no longer work overtime. Appellant questioned the distinction between
disability and impairment and noted that a Cybex test showed that she had an additional
impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,5 and its
implementing federal regulations,6 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.8
ANALYSIS
The Office accepted that on January 28, 2006 appellant sustained a right ACL tear and a
benign neopolasm of connective and other soft tissue. She underwent surgery in 2006 to repair
the ACL tear and on June 2007 she underwent a right knee arthroscopic excision of a ganglion
cyst. On October 10, 2006 the Office granted appellant a schedule award for seven percent
permanent impairment of the right lower extremity.
On October 30, 2007 appellant requested an increased schedule award. In 2008 and 2009
decisions, the Office determined that the evidence was insufficient to show that she had more
than seven percent impairment of the right lower extremity.
On September 24, 2009 appellant requested reconsideration.
She submitted a
September 11, 2009 impairment evaluation from Dr. Wilkinson who noted that appellant
continued to have right knee pain, swelling and instability. Dr. Wilkinson indicated that Cybex
testing revealed a significant impairment of the knee but did not discuss the results of the testing
or provide clinical findings on examination. Citing the fifth edition of the A.M.A., Guides, he
concluded that appellant had 2 percent impairment due to pain, 12 percent impairment due to
loss of muscle strength and 5 percent impairment due to atrophy. As of May 1, 2009, however,
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

any decision regarding a schedule award must be based on the sixth edition.9 Dr. Wilkinson did
not utilize the appropriate edition of the A.M.A., Guides; consequently, his evaluation is of little
probative value. Further, an Office medical adviser reviewed his report and noted that the report
lacked sufficient basis to justify an increased schedule award. It is appellant’s burden to submit
medical evidence supporting the degree of permanent impairment.10 Before the A.M.A., Guides
can be utilized, a description of the claimant’s impairment must be obtained from a physician.
The description must be in sufficient detail so that the claims examiner and others reviewing the
file will be able to clearly visualize the impairment with its resulting restrictions and
limitations.11 Dr. Wilkinson’s report lacked clinical findings and is thus insufficient to support
an increased impairment of the right lower extremity.12
On appeal appellant questions the distinction between disability and impairment. Under
the Act, the term disability means the incapacity, because of an employment injury, to earn the
wages that the employee was receiving at the time of injury.13 Disability is not synonymous with
physical impairment, which may or may not result in incapacity to earn wages.14 The amount
payable pursuant to a schedule award does not take into account the effect that the impairment
has on employment opportunities, wage-earning capacity, sports, hobbies or other lifestyle
activities.15 The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c).
Appellant also notes that testing by a physical therapist revealed that she had an increased
impairment. The sixth edition of the A.M.A., Guides, however, provides that impairment
evaluations require medical knowledge and thus are mostly performed by physicians.16 Further,
evaluations under the sixth edition are primarily diagnosis based and require identifying the
impairment class for the diagnosed condition and then adjusting by grade modifiers based on
functional history, physical examination and clinical studies.17 Appellant failed to submit such
an impairment evaluation and thus failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has no more than seven percent permanent impairment of
the right lower extremity.
9

Id.

10

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

11

D.N., 59 ECAB 576 (2008); Vanessa Young, 55 ECAB 575 (2004).

12

Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

13

D.M., 59 ECAB 164 (2007); Sean O’Connell, 56 ECAB 195 (2004).

14

See D.M., supra note 13.

15

Ruben Franco, 54 ECAB 496 (2003).

16

A.M.A., Guides 23.

17

Id. at 494-531.

4

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

